DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 37-51 are pending and will be examined in the U.S. National stage application.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				the basket of the cylinder bearing, the basket of the ball bearing (Claim 41, lines 3 and 4, not found described in the specification), and 
				hook ring (Claim 42, line 5, not found recited in specification)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 				
			reference character “14” has been used to designate both one fixed collar (p. 11, line 22) and one loose collar (p. 11, lines 24 and 25).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b, 1B).  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
	More particularly, the Abstract is objected to because it contains 161 words.  Additionally, the Examiner encourages Applicants to review the Abstract for conciseness of thought and sentence clarity (for example, the sentence at line 4 is unclear) and make the appropriate corrections.        
	Appropriate correction is required.

The specification is devoid of section headers in the application.  The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: 
	The paragraph #6 amendment in the specification amendments on p. 2 of Applicants’ reply filed on September 28, 2020 has an amendment that is directed to Claims 1 or 2, however, Claims 1 or 2 are canceled claims in the application.  The paragraph #8 amendment on p. 3 references Claim 15 in the application, however, Claim 15 is a canceled claim in the application (i.e., Claims 37-51 are being examined in the instant Action), 
	The specification describes Claims 15 to 28 in the application (p. 8, line 27 of the specification and Claims 29 to 36 (p. 8, line 31 of the specification) which are each incorrect as Claims 15-28 and 29-36 are canceled claims in the application (i.e., Claims 37-51 are being examined in the instant Action), 
	The phrase “drain it from it” (p. 2, line 2) is not understood, and
	“In other words: the outer rings…” (p. 6, lines 6 and 7) should be ‘in other words [[. 
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 					
			Dependent Claim 41 recites the element “the basket of the cylinder bearing” (Claim 41, line 3) and “the basket of the ball bearing” (Claim 41, line 4) that each do not have support in the specification.  Claims 46 and 47 also recite the basket element and are similarly rejected like Claim 41 above.    
Claim Objections
The following claims are objected to because of the following informalities:  
		Independent Claims 37 and 38 are each written in paragraph form that recites a plurality of elements (i.e., a screw compressor element, two bearings, cylinder bearing, ball bearing, inner ring, outer ring, rolling elements, raceway, smaller outer diameter, and smaller inner diameter).  To enhance the clarity of Claims 1 and 2, distinct structural elements as described above need to be set off by line indention (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”, MPEP 608.01(i), 37 CFR 1.75(i) and MPEP 608.01(m)),    
		Independent Claim 38 is identical to independent Claim 37.  To simplify the claim suite and since dependent Claims 39-51 depend from Claim 37, Claim 38 should be canceled,
		“location of a 10 raceway” (Claim 37, line 5) should be ‘location of a [[
		“the bearings (3, 20 4) have a smaller inner diameter” (Claim 37, line 11) should be ‘the two bearings (3, 4) [[(
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claims 37 and claims dependent thereon
	Claim 37 recites the phrase “the location of a raceway” which the specification defines as the collective elements of 11a, 11b, 12a, 12b (p. 9, lines 6 and 7 of the specification and depicted by rectangle Z, Examiner’s ANNOTATED Fig. 3 of the Specification shown below; raceway Z is the full collection of individual raceways 11a, 11b, 12a, and 12b).  With this understanding the later recitations “next to the respective raceway (i.e., raceway Z) the inner rings of the aforementioned bearings has a smaller outer diameter” (Claim 37, lines 6 and 7), “on the side facing the other bearing and in that next to the respective raceway (i.e., raceway Z), the inner rings of the bearings have a greater outer diameter” (Claim 37, lines 8 and 9), and on “the bearings have a smaller inner diameter than the respective raceway (i.e., raceway Z) both on the side facing the other bearing and on the side facing away from the other bearing” are not understood because it is not understood how/where these locations/dimensional aspects are realized relative to the recited “raceway” (raceway Z) as shown in Examiner’s ANNOTATED Fig. 3.  

    PNG
    media_image1.png
    492
    672
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 3 of the Specification

In Regard to Claim 41
	Claim 41 recites the limitations “the basket of the cylinder bearing” (Claim 41, line 3) and “the basket of the ball bearing” (Claim 41, line 4).  There is insufficient antecedent basis for each of these limitations in the claim.  


In Regard to Claims 43, 50, and 51
	The phrase “preferably higher than 1.25 * 106 ndm” (2X recited, Claim 50, lines 2 and 3) makes the claim indefinite in that it is not understood what these phrases mean in combination with the phrase “at speeds higher than 1 * 106 ndm” previously in Claim 50, line 2 which all recite the same value.  Additionally, the word “preferably” is relative language that makes the claim indefinite in that it is not understood how a speed that is only preferred/desired can actually be implemented so that Applicants’ screw compressor element operates as intended.  Claims 43 and 51 also use this “preferred/preferably” language and so are also rejected similarly to Claim 50 as described above.  
	Additionally, Claim 43 recites three different preferable boundaries: not greater than 20%, not greater than 10%, not greater than 5%.  This kind of recitation makes the claim indefinite in that it is not understood what specific boundary Applicants want to apply to the claim so that the scope of the claim is clear.  Claim 50 also contains similar boundary recitation issues in regard to bearing speeds and so is similarly rejected as Claim 43 described above.
	Still additionally, Claim 43 recites “the difference between the diameter of the rolling elements of the cylinder bearing and the diameter of the rolling elements of the cylinder bearing” in combination with the phrase “is not greater than 20%” (Claim 43, lines 1-3) in further combination with the specification (p. 7, lines 7-11; the claim identically recites that which is described in the specification) makes the claim indefinite in that it not understood what aspect of the diameters is different/has a difference of not greater than 20% so that the scope of the claim is clear.  
	Claim 51 recites a machine that is one of a blower, an expander, and a vacuum pump.  The machine comprises the screw compressor element.  This makes the claim indefinite in that it is not understood how an element meant for a screw compressor is disposed in a machine that is one of a blower, an expander, a vacuum pump where the blower, expander, and vacuum pump operate differently than a screw compressor.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37 and 48-49 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 102(a)(1) as being anticipated by US7588371 (Moller et al.; issued on September 15, 2009) (MOLLER).  
	In reference to Claim 37, MOLLER discloses:
		A screw compressor element (bearing assembly 1, Abstract, line 1 and col. 1, line 42 and col. 4, lines 50-56, Figs. 1-6) provided with a housing (housing 3, col. 4, line 51, Fig. 1) wherein a rotor (col. 4, lines 55 and 56) is rotatably arranged by way of two bearings (bearings 5, 8, col. 4, lines 53-55), respectively being a cylinder bearing (roller bearing 5) and a ball bearing (ball bearing 8), each provided with an inner ring (inner rings 22, 25, col. 6, lines 22 and 25) and an outer ring (bearing rings 9, 10, col. 6, lines 7 and 8), separated by respectively cylindrical, or ball-shaped rolling elements (roller 20, ball 23, col. 6, lines 20 and 23) that contact the inner ring (22, 25) and the outer ring (9, 10) at the location of a 10 raceway (A, B, C, D, F, G, Examiner’s Magnified ANNOTATED Portion of Fig. 1 of MOLLER), characterized in that next to the respective raceway (A, F), the inner rings (22, 25) of the aforementioned bearings (5, 8) have a smaller outer diameter (P, P) than the respective raceway (B, C) on the side facing the other bearing (5, 8) and in that next to the respective raceway (A, F), the inner rings (22, 25) of the bearings (5, 8) have a greater outer diameter (O, O) than the respective raceway (A, F) on the side facing away from the other bearing (5, 8), and wherein next to the respective raceway (B, D), the outer rings (9, 10) of the bearings (5, 8) have a smaller inner diameter (Q, R) than the respective raceway (B, C, D) both on the side facing the other bearing (5, 8) and on the side facing away from the other bearing (5, 8).
	
    PNG
    media_image2.png
    433
    545
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Portion of Fig. 1 of MOLLER

	In reference to Claim 48, MOLLER further teaches that the outer ring (10, Fig. 1) of the ball bearing (23) is provided with two raceways (raceway C is a first raceway and raceway D is a second raceway for ball bearing 23, Examiner’s Magnified ANNOTATED Portion of Fig. 1 of MOLLER).  
	In reference to Claim 49, MOLLER also teaches that the contact angles (contact angle #1, contact angle #2, Examiner’s Magnified ANNOTATED Portion of Fig. 1 of MOLLER) on the two raceways (C, D) of the outer ring (10) of the ball bearing (23) are different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37-42 are rejected, as best understood in relation to the 35 U.S.C. 112 rejections described above, under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art (AAPA) in view of US2015/01118092 (Takaki et al.; published on April 30, 2015) (TAKAKI).  
	In reference to Claim 37, AAPA teaches: 	
		A screw compressor element (p. 9, lines 18-28, PRIOR ART Fig. 1) having two bearings (cylinder bearing 3, ball bearing 4, p. 9, lines 18-34, PRIOR ART Fig. 1), respectively being a cylinder bearing (3) and a ball bearing (4), each provided with an inner ring (inner rings 5, 6, p. 9, line 23) and an outer ring (outer rings 7, 8, p. 9, line 23), separated by respectively cylindrical, or ball-shaped rolling elements (cylindrical rolling element 9, ball-shaped rolling element 10, p. 9, lines 24 and 25) that contact the inner ring (5, 6) and the outer ring (7, 8) at the location of a 10 raceway (raceway 11a, 11b, 12a, 12b, p. 9, line 28), characterized in that next to the respective raceway (11a, 12a), the inner rings (5, 6) of the aforementioned bearings (3, 4) have a smaller outer diameter (left and right B(s) smaller outer diameter, p. 10, lines 8 and 9) than the respective raceway (11b, 12b) on the side (at facing side W, Examiner’s ANNOTATED PRIOR ART Fig. 1 of the Specification) facing the other bearing (3, 4) and in that next to the respective raceway (11a, 12a), the inner rings (5, 6) of the bearings (3, 4) have a greater outer diameter (larger outer diameter left C and right C, p. 10, line 10) than the respective raceway (11a, 12a) on the side facing away from the other bearing (3, 4, at nominal inner diameter A, at facing away sides X and Y as shown in Examiner’s ANNOTATED PRIOR ART Fig. 1 of the Specification, p. 9, line 30), and wherein next to the respective raceway (11b, 12b), the outer rings (7, 8) of the bearings (3, 4) have a smaller inner diameter (small inner diameter D, larger outer diameter G, p. 10, lines 10 and 27) than the respective raceway (11b, 12b) both on the side (facing side W) facing the other bearing and on the side facing (at facing away sides X and Y, Examiner’s ANNOTATED PRIOR ART Fig. 1 of the Specification) away from the other bearing (3, 4; the diameters at the end of the arrowheads of reference characters E and F and/or the outermost diameters of outer race structures 7, 8, PRIOR ART Fig. 1). 
While AAPA teaches a screw compressor element having two bearings, AAPA does not explicitly teach in PRIOR ART Fig. 1 that the screw compressor element is provided with a housing wherein a rotor is rotatably arranged by way of two bearings.  TAKAI teaches a compressor (title, Abstract, Figs. 1-8) teaches a bearings (bearings 42a, 42b, ¶ 0037, line 1, Fig. 1) for a screw compressor (¶ 0022).  TAKAKI further teaches that the screw compressor (¶ 0022) is provided with a housing (casing 10, col. 31, line 3, Fig. 1) wherein a rotor (pair of screw rotors 20, ¶ 0032, line 2) is rotatably arranged by way of two bearings (42a, 42b).   
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to take the bearings of AAPA and incorporate them into TAKAKI’s compressor since it is obvious to utilize known bearings at locations of the compressor where bearings are used.  	
	In reference to Claim 38, Claim 38 recites the same limitations as Claim 37 and so is similarly rejected as Claim 37 described above.  
	In reference to Claim 39, AAPA further teaches that the inner diameters (Nominal Inner Diameters A, p. 9, line 30, PRIOR ART Fig. 1) of the inner rings (5, 6) of the cylinder bearing (3) and of the ball bearing (4) are identical (“both are equal”, p. 9, lines 30 and 31).  


    PNG
    media_image3.png
    389
    648
    media_image3.png
    Greyscale
Examiner’s ANNOTATED PRIOR ART Fig. 1 of the Specification
	
	In reference to Claim 40, AAPA teaches a cylindrical bearing and a ball bearing, however, AAPA does not teach at least one nozzle and features associated therewith.  TAKAKI teaches a compressor (title, Abstract, Figs. 1- 8) that includes a bearing/compressor (title, Abstract, Figs. 1-39) that includes a nozzle (associated with nozzle portion 544, ¶ 0046, Figs. 2 and 3) suitable for spraying a fluid into a bearing (thrust bearing 50, Fig. 3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a spray nozzle to spray fluid into a bearing as taught by TAKAKI and incorporate such a spray nozzle into the screw compressor of AAPA for the benefit of improving the lubrication of the bearing as expressly described by TAKAKI (¶ 0046) during operation of the compressor.   
	In reference to Claim 41, AAPA teaches a cylindrical bearing and a ball bearing and an inner ring, however, AAPA does not teach at least one nozzle and features associated therewith.  TAKAKI teaches a compressor (title, Abstract, Figs. 1- 8) that includes a bearing/compressor (title, Abstract, Figs. 1-39) that includes a nozzle (associated with nozzle portion 544, ¶ 0046, Figs. 2 and 3) arranged between the bearing portions (52, 52, Figs. 2 and 3), this nozzle (associated with nozzle portion 544) being suitable for spraying a fluid in between the basket (center upper member 542, ¶ 0049) of the bearing (52, 52) and the inner ring (the center portion connecting all of the 52(s) as shown in Fig. 3).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a spray nozzle for spraying a fluid in between the basket of the bearing and the inner ring by TAKAKI and incorporate this kind of spray nozzle arrangement into the modified screw compressor of AAPA for the benefit of improving the lubrication of the bearing as expressly described by TAKAKI (¶ 0046) during operation of the compressor.   
	In reference to Claim 42, AAPA also teaches that the cylinder bearing (3, PRIOR ART Fig. 1) is provided with two fixed collars (left and right collars 13 of 7, 13, p. 10, line 2) on the outer ring (7) and one fixed collar (one collar 14 at left portion of 5, p. 10, line 3) on the inner ring (5).  


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and TAKAKI as applied to Claim 37 above, and further in view of US2014/0314358 (Seubert et al.; published on October 23, 2014) (SEUBERT).  
	In reference to Claim 43, while AAPA and TAKAKI teach a difference between a diameter of the rolling elements of the cylinder bearing and a diameter of the rolling elements of the ball bearing (when visually viewing PRIOR ART Fig. 1 of AAPA diameter E of cylinder bearing 3 is smaller than diameter F of ball bearing 4), AAPA and TAKAI do not specifically call out that the difference between the diameter of the rolling elements of the cylinder bearing and the diameter of the rolling elements of the ball bearing is not greater than 20%.  SEUBERT teaches a rolling-element support module for a machine like a screw compressor (title, Abstract, Figs. 1-7) where the functionality of a machine depends “on parameters which characterize the interaction of individual components with one another” (¶ 0002, lines 1-7) and which includes the actually-produced dimensions influenced by tolerances.  One of these dimensions is the width tolerance of the rolling elements (¶ 0010).  So while SEUBERT does not explicitly call out diameter differences between the bearings specifically not being greater than 20%, the PHOSITA would understand that this 20% diameter tolerance relationship in relation to the teachings of SEUBERT can be realized to produce a specific functionality and efficiency performance for the screw compressor depending on the requirements of the screw compressor and its application of need.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a difference between the diameters of the cylinder bearing and ball bearing and further form this toleranced relationship to not be greater than 20% and incorporate this specific tolerance of the bearings into the bearing arrangement of the modified screw compressor of AAPA and TAKAKI for the benefit of enhancing the basic functionality and efficiency of the screw machine as expressly described by SUEBERT (¶ 0002, lines 1-7) based on the requirements of the screw compressor and its application of need.     

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and TAKAKI as applied to Claim 37 above, and further in view of US2004/0050081 (Tsuboi; published on March 18, 2004) (TSUBOI).  
	In reference to Claims 44 and 45, while AAPA and TAKAI teach a cylinder bearing and/or a ball bearing made out of a material as described above, AAPA and TAKAKI do not call out that the material is specifically a ceramic material.  TSUBOI teaches a screw apparatus where all of the bearings (bearings 53, 54, 55, and 56, Fig. 9) have rolling elements positioned between an inner ring and an outer ring that are formed with a ceramic material (¶ 0059, lines 6-19 which can apply to at least one of the rolling elements as recited in Claim 44 or all of the rolling elements as recited in Claim 45.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize one or all of the rolling elements of the bearings located between an inner race and outer race to be formed of ceramic material as taught by TSUBOI and incorporate this kind of ceramic material to form the rolling elements for the cylinder and/or ball bearing(s) in the modified screw compressor element of AAPA and TAKAKI for the benefit of providing an effective bearing to provide radial and/or axial force support for the rotating elements in the screw compressor as explicitly described by TSUBOI  (¶ 0059, last eight (8) lines).  

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and TAKAKI as applied to Claim 37 above, and further in view of US2016/0153494 (Kullin; published on June 2, 2016) (KULLIN).  
	In reference to Claims 46 and 47, AAPA and TAKAKI do not teach a basket and features associated therewith.  KULLIN teaches a cage for a roller bearing (title, Abstract, Figs. 1-7) that includes a basket (cage 1, Abstract, ¶ 0004) made out of a polymer (Claim 46, ¶ 0011) that is fiber-reinforced (Claim 47, ¶ 0011).    
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a basket made out of a polymer/fiber-reinforced as taught by KULLIN and incorporate such features into the modified screw compressor of AAPA and TAKAKI for the benefit of providing a stable and reliable operation of the roller bearing as expressly described in KULLIN (last four lines of ¶ 0005).   
 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and TAKAKI as applied to Claim 37 above, and further in view of US7006953 (Takemura et. al.; issued on February 28, 2006) (TAKEMURA).  
	In reference to Claim 50, AAPA and TAKAKI teach that bearings must be suitable for operating at high rotational speeds (p. 1, lines 28 and 29 of the specification) which would be inherent characteristic for the screw compressor element of PRIOR ART Fig. 1.  AAPA does not explicitly teach that the speed is specifically higher than 1 * 106 ndm [millimeters x revolutions per minute].  TAKEMURA teaches an apparatus for predicting the life of a roller bearing (title, Abstract, Figs. 1-34b) where rolling bearing selection is based on characteristic such as bearing size, bearing load, rotation speed, kind of lubricant, degree of contamination, service temperature, material and reliability coefficient (col. 9, lines 18-26).  With the teachings of TAKEMURA the PHOSITA can reason that a bearing can be formed/provided with prior consideration of a specific rotation speed, such as higher than 1 * 106 ndm [millimeters x revolutions per minute] based on requirements of the bearing and its application of use.  
	It would be obvious to the PHOSITA before the effective filing date to form a bearing based on a specific rotation speed needed for its operation as taught by TAKEMURA and form a bearing that operates at a rotation speed that is higher than 1 * 106 ndm [millimeters x revolutions per minute] and incorporate such a bearing into the modified screw compressor element of AAPA and TAKAKI for at least the benefit of having a bearing that effectively operationally performs over a long service life as expressly described by TAKEMURA (col. 1, lines 10-16).    

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and TAKAKI as applied to Claim 37 above, and further in view of US2018/0058452 (Yuki et al.; published on March 1, 2018) (YUKI).      
	In reference to Claim 51, while AAPA and TAKAKI teach a screw compressor element which implies use in a screw compressor machine, AAPA and TAKAKI do not explicitly call out that the machine is an oil-free compressor.  YAKI teaches a screw compressor (title, Abstract, Figs. 1-13) that utilizes two bearings (suction side bearings 5 and 6, ¶ 0031, lines 5 and 6) that is also preferably applicable to an oil-free screw compressor (¶ 0080).    
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the screw compressor element in a screw compressor, and preferably an oil-free compressor as taught by YAKI and incorporate the screw compressor element in the oil-free compressor for at least the benefit of utilizing the screw compressor element in other viable machine product applications like oil-free compressors (¶ 0080 of YAKI) that are allow effective support of the load requirements of rotating structures during oil-free compressor operation.  

Double Patenting
Applicant is advised that should claim 37 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US7828536, US4119392, US3388854, US7703746, DE102008025352A1, DE102006033777A1 (and its English translation) show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure. US107118386 shows elements and features that are representative of the state of the art after the filing date of Applicants’ disclosure.    

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday January 28, 2022

/Mary Davis/Primary Examiner, Art Unit 3746